April 11, 2008


Mr. Ty Alan Bailey
Stinnett Thiebaud & Remington L.L.P.
1445 Ross Ave., Suite 4800
Dallas, TX 75202
Mr. James Craig Orr Jr.
Heygood, Orr, Reyes & Bartolomei
2331 W. Northwest Highway, 2nd Floor
Dallas, TX 75220

RE:   Case Number:  07-0368
      Court of Appeals Number:  10-06-00372-CV
      Trial Court Number:  42164

Style:      HILL REGIONAL HOSPITAL
      v.
      MAXINE RUNNELS, INDIVIDUALLY AND AS HEIR TO AND ON BEHALF OF THE
      ESTATE OF GLENDON RUNNELS, DECEASED AND TAMMY RUNNELS WALKER AND GLEN
      PAUL RUNNELS, INDIVIDUALLY

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. David Dumas   |
|   |Mr. Edward P.     |
|   |Quillin           |
|   |Ms. Sharri        |
|   |Roessler          |
|   |Ms. Charlotte Barr|